UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1615


XIOMARA YAMILETH HERNANDEZ-CEA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 15, 2015               Decided:   February 13, 2015


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nathan A. Evans, Erin B. Ashwell, WOODS ROGERS PLC, Roanoke,
Virginia, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Leslie McKay, Assistant Director, Allison
Frayer,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Xiomara Yamileth Hernandez-Cea, a native and citizen

of El Salvador, petitions for review of an order of the Board of

Immigration   Appeals   (“Board”)      dismissing    her    appeal    from   the

immigration   judge’s        denial   of   her     requests     for     asylum,

withholding   of   removal,     and   protection    under     the    Convention

Against   Torture.      We    have    thoroughly    reviewed    the    record,

including the transcript of Hernandez-Cea’s merits hearing and

all supporting evidence.         We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the adverse credibility finding.

See Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006). *                 We

further conclude that a review of Hernandez-Cea’s independent

corroborating evidence does not compel a different result.

           Accordingly, we deny the petition for review for the

reasons stated by the Board.          See In re: Hernandez-Cea (B.I.A.

May 22, 2014).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



     *
        The agency’s denial of Hernandez-Cea’s request for
protection under the Convention Against Torture is likewise
supported by substantial evidence. See Dankam v. Gonzales, 495
F.3d 113, 124 (4th Cir. 2007) (setting forth standard of
review).



                                       2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3